 AMERICAN BROADCASTING COMPANY167AMERICAN BROADCASTING COMPANY, A DIVISION OFAMERICAN BROADCASTING-PARAMOUNT THEATRES,INC.,COLUMBIA BROADCASTING SYSTEM, INC., NA-TIONAL BROADCASTING COMPANY, INC.andTELEVISIONWRITERS OF AMERICA,Petitioner.Cases Nos.2-RC-6207,6208, 2-RC-6209,6210, and2-RC-6211. April 6, 1954DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of theNational Labor.Relations Act, i a consolidated hearing was heldbefore Benjamin Naumoff, hearing officer. The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.2Upon the entire record in this consolidated proceeding, theBoard finds:1.American Broadcasting Company, a Division of AmericanBroadcasting-Paramount Theatres, Inc., herein called ABC;Columbia Broadcasting System, Inc., herein called CBS; andNational Broadcasting Company, Inc., herein called NBC, areEmployers severally engaged in commerce within the meaningof the Act; and it will effectuate the policies of the Act to assertjurisdictionin these cases.2.Television Writers of America, herein called TWA; RadioWriters Guild (Eastern Division) of the Authors League ofAmerica, Inc., herein called RWG; Authors League of America,Inc., herein called ALA; and its affiliate Screen Writers Guild,Inc., herein called SWG, are labor organizations claiming torepresent certain employees of the Employers.3.Questions affecting commerce exist concerning the rep-resentation of employees of the Employers within the meaningof Section 9 (c) (1) and Sections 2 (6) and (7) of the Act.34.TWA seeks to represent in five separate units staff radioand television newswriters of ABC, CBS, and NBC, respectively,and staff continuity writers of ABC and CBS, respectively, asgenerally described in the contract units covering these em-ployees. The parties agree that units limited to a single Em-ployer are appropriate. ALA opposes the inclusion of radionewswriters and television newswriters in the same unit; theother parties agree as to their inclusion.The Employerscontend that new editors are supervisors and as such shouldbe excluded from the writers' units, a position which the labor1Thepetitions in Cases Nos.2-RC-6207 and6208 were amended at the hearing to showthe correct name of the Employer designated therein2 The motion of National BroadcastingCompany,Inc., to consolidate a new petition filedinCaseNo. 2-RM-563,subsequent to the consolidated hearing upon the instant petitions,isdenied.No new issue appears to be presentedin Case No. 2-RM-563 which hasnot beenalreadyfullylitigated in the instant cases,3We findnomerit in the contentionof ALA andScreenWriters Guild,Inc., that theircontract covering NBC television news writers, expiringMarch 1, 1954,constitutes abar to thisproceeding.Sentry Gauge Co. and Krueger Metal Products,Inc., 98 NLRB 420.108 NLRB No, 30. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganizations oppose. CBSwould excludecertain reportercontacts,program contacts,and reportersin the CBSwriters'units. Thelabor organizations oppose this position.(a)Radio and television newswritersRadio andtelevision newswritershave beenrepresentedtogether under contractsbetween ABC and RWGsince 1946,and betweenCBS and RWG since 1943. From 1941 to 1951radio andtelevision writersof NBC werelikewise representedin a singlecontract. From 1951to the presenttime, however,they havebeen represented under separate contractswith thetwo affiliatesof ALA astheir respective bargaining represent-atives.ALA is alsosignatory to all contractssigned by itsaffiliates.Each of the 3 Employers originallyoperated its radio andtelevision newsshops on an integratedbasis. ABCseparated the2 functionsfrom an operationalpoint of viewsometime in 1950and CBS and NBC sometime in 1951.These separations re-sulted in separatephysicallocations,separate immediatesupervision,and utilizationof duplicated machinery supplyingnews for radio and televisionwork. The samenews services,however, supply bothshops of eachEmployer. ABC and CBScontinue tomaintain separate radio and television newsdivisions,but continueto bargainfor the writers who areavailable for work in bothshops in1unit. NBC, however, in1952recombined its 2 shops, but continues to bargain for itswriters in2 contract units. Radioand television newswritersof NBC areinterchangedand worktogether,but only insofaras the provisions of their separatecontracts presently permit.The 3 Employers have consistently drawn ontheradio news-shops for writers for their television newsshops.Similar skillsare required for writingscript for the 2 media. Radio and tele-vision newswriters are interchanged.Underthesecircum-stances, anddespite themore recent bargainingat NBC on aseparatebasis in the recombined shops, we believe that inte-grated unitsof staff radioand televisionnewswriters at ABC,CBS, and NBC, respectively,are appropriatefor thepurposesof collectivebargaining.(b)News editorsThe parties agree that news editors at NBC, excluded fromprior bargaining contracts,are supervisors within the meaningof the Act and should be excluded from the unit herein foundappropriate for NBC writers.News editors of ABC and CBShave been included in the bargaining contracts for writers,following consent elections and the agreement of the partiesthereto.' At ABC there are 3 news editors over 7 radio news-4Case No. 2-UA-6288 (ABC) and Case No. 2-UA-6289 (CBS). TheBoard is not precludedfrom consideringthe status of news editors at thistime.Ballance ManufacturingCompany,Inc., 9 i NLRB 1019, 1020. AMERICAN BROADCASTING COMPANY169writers and 4 news editors over 4 television newswriters. AtCBS there are 4 news editors over 7 radio newswriters. Eachnews editor is in charge of the news desk and is responsiblefor the news output on a given shift. He edits for accuracy, andfor any other factors established by the Employer, scripts whichthewriters prepare for broadcast. He suggests to writersnewsworthy stories. And on the basis of their work, newseditors transmit to their supervisors information regardingwriters' performances. This is the Employer's sole source ofinformation respecting writers on other than day shifts. Thefollowing variations exist with respect to the editors of ABCand CBS. An editor at CBS may assign a writer to make or toedit a tape recording. He reports on the quality of such workand recommends discipline. He also authorizes overtime forwriters.An editor at ABC designates which writer shouldwrite a particular show on his shift, and reprimands writers forfailure to perform their duties.On the basis of these facts, we conclude that news editors re-sponsibly direct writers as signed to them and that their intimateknowledge of the activities of writers necessarily affects thelatter's status as employees. We, therefore, find that newseditors are supervisors within the meaning of the Act, andexclude them from the units herein found appropriate.5(c) Other categories in dispute involvingthe CBS writers' unitsReporter contracts and program contacts: These employees(the latter are considered apprentices to the former) work fromthe assignment desk under an immediate supervisor in thetelevision news film department of CBS, which also includescameramen, film cutters, and clerical employees. The reportercontacts and program contacts select news stories and assignthem to cameramen for securing film footage. In performanceof these duties, they arrange the details for coverage and givenecessary instructions. If the story is filmed in the New Yorkarea, the reporter contact goes out with the camera crew,taking an active part in the filming of the story and conductingthe interviews which are filmed. If a story is to be filmedoutside the New York area, the reporter contact assigns thecoverage of the story to the Employer's part-time correspondentin the appropriate city, transmitting the necessary instructions.Neither reporter contacts nor program contacts write script,which is the primary function of newswriters. They do notinterchange or associate with newswriters in the performanceof their duties, and have not been included in any former con-tracts for writers. On these facts we find that reporter con-tacts and program contacts have interests in working condi-5 The Bethelehems' Globe Publishing Company, 98 NLRB 1238, 1240; The Salt Lake TribunePublishing Company and Telegram Publishing Company, 92 NLRB 1411, 1412, 1419-1420. 17 0DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions different from those of newswriters,and we shall,there-fore,exclude them from the newswriters'units at CBS.Program contacts on the Margaret Arlen show: These twoprogram contacts secure subject matter for the MargaretArlen program at CBS. One interviews prospective guestsand chooses and schedules them, discussing with them ma-terial to be presented on the program;the other securesfeaturematerial,such as museum exhibits,fashions, andcurrent shows.Both program contacts write informationmaterial in the form of memoranda, notes,or outlines,whichMiss Arlenusesmerely as background data for herad lib program. aThese program contacts do not write scripts for broad-casts and have not been included in the past bargaining con-tracts.On these facts we find that program contacts on theMargaretArlen show have interest in working conditionsdifferent from those of continuity writers, and we shall there-fore exclude themfromthe continuity writers' unit at CBS.Reporters in the public affairs department at CBS: Theseemployees obtain tape recordings on the basis of inter-views for the particular shows to which they are assigned.They are listed on the talent payroll. They do not edit the taperecordings,which theyobtain. Unlike writers who also obtaintape recordings, based on interviews, reporters in the publicaffairs department do not prepare scripts. These reportershave -not in the past been included in the writers' units. Onthese facts we find that reporters in the public affairs de-partment have interests in working conditions different fromthose of news and continuity writers, and we shall thereforeexclude them from the news and continuity writers' unitsat CBS.Accordingly, we find that the following units are appropriatefor the purposes of collective bargaining within the meaningof Section9 (b) of the Act:(1) Case No. 2-RC-6207: All staff radio and television news-writers employed by American Broadcasting Company, aDivision of AmericanBroadcasting-Paramount Theatres,Inc.,New York, New York, excluding staff continuity writers,writers employed principally for writing for electrical tran-scriptions,special events(other than writers regularly doingordinary newswriting work), or publicity, or for writingprincipally for short wave, experimental broadcasting or forother experimental purposes,or for monitoring duties, anddepartment heads, managers,assistant managers, news editors,and all other supervisors as defined in the Act.(2) Case No. 2-RC-6208: All staff radio and televisioncontinuitywriters (who write script, continuity, and otherliterarymaterials designed to be broadcast) employed by6When the program was presented by radio and not on television, certain writers wereassigned to write script for use on the radio show. This practice has been discontinuedas no script is required on the ad lib show. AMERICAN BROADCASTING COMPANY171AmericanBroadcastingCompany, a Division of AmericanBroadcasting-ParamountTheatres,Inc., New York, New York,excludingwriters employed principallyfor writingfor electri-cal transcriptions,or for writing items of news,specialevents,orpublicity,or for writingprincipally for shortwave, or experimental broadcasting or other experimentalpurposes,and department heads, managers,or immediateassistants to department heads or managers,and all othersupervisors as definedin the Act.(3) CaseNo. 2-RC-6209: All staff radio andtelevisionnewswritersemployed by ColumbiaBroadcastingSystem, Inc.,New York, New York, excluding staff continuitywriters,writers employed principallyfor writing for electrical trans-scriptions,special events(other thanwriters regularly doingordinarynews writingwork), or publicity,or for writingprincipally for shortwave, or experimental broadcasting or forother experimental purposes,reporter contacts and programcontactsin the Television Newsfilm Department,reporters inthe Public Affairs Department,and department heads, man-agers, assistant managers, news editors, andall other super-visors as defined inthe Act.(4) CaseNo. 2-RC-6210: All staffradio and televisioncontinuitywriters(who write script, continuity and otherliterarymaterials designedto be broadcast) employed byColumbiaBroadcastingSystem, Inc., New York, New York,excludingwriters employed principallyfor writing for elec-trical transcriptionsor forwriting items of news, specialevents,orpublicity,or for writingprincipally for shortwave or experimentalbroadcastingor other experimentalpurposes,program contacts on the MargaretArlen show,reportersin the public affairs department, and departmentheads,managers,or immediate assistantstodepartmentheads or managers,and all othersupervisors as defined inthe Act.(5)CaseNo. 2-RC-6211: All staff radio andtelevisionnewswritersemployed by NationalBroadcastingCompany,Inc.,New York, New York, excluding staff continuitywriters,orwritersemployed principally for writing for electricaltranscriptions,special events,or publicity,or for writingprincipally for showt wave, frequencymodulation, or ex-perimental broadcasting or other experimentalpurposes, orformonitoring duties, and department heads, news editors,managers, assistant managers, andall othersupervisors asdefined in the Act. 7[Text of Direction of Elections omitted from publication.]Member Beeson took no part inthe consideration of the aboveDecision and Direction of Elections.7We will place Radio Writers Guild (Eastern Division) and Screen Writers Guild, Inc.,on the ballot in the election among these employees.